                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAVELLE PATTERSON,
    Plaintiff,

       v.                                              CIVIL ACTION NO. 19-CV-2512

BRADEEN BUTCHER,                                                                  Fi LED
    Defendant.                                                                   J'~1 N   14 2019
                                               ORDER                           KATE BARKMAN, Clerk
                                 ~                                           By           Dep. Clerk
       AND NOW, this \      ~    day of June, 2019, upon consideration of Plaintiff Lavelle

Patterson's Motion to Proceed In Forma Pauperis (ECF No. 1) and prose Complaint (ECF No.

2), it is ORDERED that:

        1.     Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §§

l 915(e)(2)(B)(i) and (ii) to the extent that Patterson seeks to assert claims under this Court's

federal question jurisdiction.

       4.      The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for lack of subject matter jurisdiction to the extent that Patterson seeks to assert

state law claims.

       5.      The Clerk of Court is DIRECTED to close this case.

                                                BY THE COURT:




                                                MIC~N,J.
